DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29OCT2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation 
“a third diameter parallel to the first diameter, the third diameter being between approximately 65% and approximately 70% of the first diameter” (Claim 14, Ln 2-3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities: Para [0003], Ln 9 “waisted”.  Examiner suggests “wasted”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 & 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Ln 11, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Regarding Claims 11 & 12-13, Ln 4 & 2 respectively, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 14: 
Ln 2, the limitation “third diameter parallel to the first diameter” is indefinite for failing to particularly point out and distinctly claim how two diameters may be parallel to one another; 
Ln 3, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Regarding Claims 21 & 22, Ln 2-3 & 2, respectively, the limitation “corresponding” is indefinite for failing to particularly point out and distinctly claim which element corresponds to which other element in the claims.  Examiner notes that the limitation “corresponding” has been interpreted as meaning the formed workpiece corresponds to the mating surface in the forming tool, for the purpose of examining the claims and advancing prosecution.
Regarding Claim 23: 
Ln 2-3, the limitation “corresponding” is indefinite for failing to particularly point out and distinctly claim which element corresponds to which other element in the claims.  Examiner notes that the limitation “corresponding” has been interpreted as meaning the formed workpiece corresponds to the mating surface in the forming tool, for the purpose of examining the claims and advancing prosecution; 
Ln 3, the limitation “diameter” is indefinite for failing to particularly point out and distinctly claim whether the “diameter” claimed is the same as the first diameter previously recited in Claim 9, Ln 6, the second diameter previously recited in Claim 9, Ln 10, or another diameter.  Examiner notes that the limitation “diameter” has been interpreted as meaning a third diameter, distinct from the first and second diameters previously recited, for the purpose of examining the claims and advancing prosecution; 
Ln 3-4, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 24: 
Ln 2-3, the limitation “corresponding” is indefinite for failing to particularly point out and distinctly claim which element corresponds to which other element in the claims.  Examiner notes that the limitation “corresponding” has been interpreted as meaning the formed workpiece corresponds to the mating surface in the forming tool, for the purpose of examining the claims and advancing prosecution; 
Ln 11, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 25: 
Ln 2, the limitation “corresponding” is indefinite for failing to particularly point out and distinctly claim which element corresponds to which other element in the claims.  Examiner notes that the limitation “corresponding” has been interpreted as meaning the formed workpiece corresponds to the mating surface in the forming tool, for the purpose of examining the claims and advancing prosecution; 
Ln 3, the limitation “approximately” is indefinite for failing to particularly point out and distinctly claim whether the claimed range is exclusive or not.  Examiner notes that the claimed range has been interpreted as not exclusive, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens, et alia (US 2017/0095852), hereinafter Carstens, in view of Mulawski e alia (US 4,580,690), hereinafter Mulawski.

    PNG
    media_image1.png
    706
    897
    media_image1.png
    Greyscale

FIG EX–1 (annotated Carstens, Fig 6)
Regarding Claim 9, Carstens discloses a forming tool to shape a metallic dome, comprising: 
a body portion (as illustrated in at least FIG EX–1) configured to be interconnected to a tooling assembly (300’) (Para [75], Ln 7; as illustrated in at least FIG EX–1); and 
a face portion (316) (as illustrated in at least FIG EX–1) to shape an arch of the metallic dome, the face portion having a first diameter and including: 
a first outwardly oriented arch with a first radius of curvature (as illustrated in at least FIG EX–1); 
a second outwardly oriented arch interconnected to the first outwardly oriented arch, the second outwardly oriented arch having a second radius of curvature (as illustrated in at least FIG EX–1). 
Examiner notes that while Carstens discloses a tool for forming a metallic dome, Carstens is silent to a flattened portion which is substantially linear and including a second diameter that is between approximately 17.0% and approximately 21.0% of the first diameter. 

    PNG
    media_image2.png
    814
    809
    media_image2.png
    Greyscale

FIG EX–2 (annotated Mulawski, Fig.s 1-3)
Mulawski teaches manufactured a metallic dome (16) (Col 3, Ln 19-20; Col 5, Ln 9; as illustrated in at least Fig 1) for a pressurized container, having an inwardly oriented arch having a first diameter, including first outwardly oriented arch with a first radius of curvature; a second outwardly oriented arch interconnected to the first outwardly oriented arch, the second outwardly oriented arch having a second radius of curvature; and a flattened portion which is substantially linear including a second diameter (as illustrated in FIG EX–2). 
Mulawski further teaches that specific geometric relationships between distinct areas of the metallic domes (i.e., container bottoms), configured to deform in response to a predetermined pressure, by the shaping of the metallic dome (Col 1, Ln 45-57).
Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
Carstens discloses the tooling for producing the domed portion of a metallic container wherein the shape of the domed portion is created and corresponds to the face of the shaping tooling.  Mulawski teaches a specific domed shape for a metallic container but is silent as to how it is formed/produced.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face of the tooling, as disclosed by Carstens, to be used to produce a metallic dome, as taught by Mulawski, so that it includes a flattened portion which is substantially linear and including a second diameter that is between approximately 17.0% and approximately 21.0% of the first diameter, in order to shape the finished product as desired. 
Examiner notes the limitations “an inwardly oriented arch of the metallic dome” and “a metallic dome for an aerosol container, the metallic dome having a geometry configured to deform in response to a predetermined pressure within the aerosol container” refer to the intended use of the workpiece formed by the claimed tool, and not the tool claimed.  Examiner has interpreted the claims to refer only to the tool claimed. 
Regarding Claim 10, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the third outwardly oriented arch having a third radius of curvature that is greater than the first radius of curvature.  Mulawski teaches a metallic dome further comprising a third outwardly oriented arch interconnected to the second outwardly oriented arch, the third outwardly oriented arch having a third radius of curvature that is greater than the first radius of curvature (as illustrated in FIG EX–2).  Examiner notes the third arch is substantially flat, and thereby has a radius of infinite length, thereby having a radius of curvature that is greater than the first radius of curvature, which is illustrated as curved and therefore has a shorter radius. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include the face portion further comprising a third outwardly oriented arch interconnected to the second outwardly oriented arch, the third outwardly oriented arch having a third radius of curvature that is greater than the first radius of curvature, in order to successfully produce a desired finished product. 
Regarding Claim 12, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the range of dimensions of the tool.  Mulawski is not explicit to the second radius of curvature is less than approximately one-fourth of the first radius of curvature, however Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include the second radius of curvature is less than approximately one-fourth of the first radius of curvature, in order to successfully produce a desired finished product. 
Regarding Claim 13, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the range of dimensions of the tool.  Mulawski is not explicit to the second radius of curvature is approximately one-fifth of the first radius of curvature, however Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include the second radius of curvature is approximately one-fifth of the first radius of curvature, in order to successfully produce a desired finished product. 
Regarding Claim 14, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the second radius of curvature has a center forming a third diameter parallel to the first diameter.  Mulawski teaches the second radius of curvature has a center forming a third diameter parallel to the first diameter (as illustrated in FIG EX–2). 
Mulawski is not explicit to the third diameter being between approximately 65% and approximately 70% of the first diameter, however Examiner notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
Examiner further notes the limitation the second radius of curvature has a center forming a third diameter parallel to the first diameter has been interpreted to mean the first and third diameters are concentric, for the purpose of examining the claims and advancing prosecution.  If Applicant does not wish this interpretation, Examiner respectfully requests a clear recitation of the limitation. 
Regarding Claim 21, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to details of the metallic dome formed by the tool.  Mulawski teaches a metallic dome formed having a corresponding flattened relief panel in the metallic dome (as illustrated in FIG EX–2), wherein the exterior surface of the corresponding flattened relief panel is not scored (Col 3, Ln 30-3). 
Examiner notes the limitation “a corresponding flattened relief panel in the metallic dome, wherein the exterior surface of the corresponding flattened relief panel is not scored” refers to the intended use of the workpiece formed by the claimed tool, and not the tool claimed.  Examiner has interpreted the claims to refer only to the tool claimed.
Regarding Claim 22, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to details of the metallic dome formed by the tool.  Mulawski teaches a metallic dome formed without scores and coins (Col 3, Ln 30-3). 
Examiner notes the limitation “a corresponding metallic dome that is devoid of scores and coins” refers to the intended use of the workpiece formed by the claimed tool, and not the tool claimed.  Examiner has interpreted the claims to refer only to the tool claimed.
Regarding Claim 23, combined Carstens/ Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the details of the formed metallic dome.  Mulawski teaches a formed metallic dome wherein the flattened portion is a flattened relief panel in the metallic dome, wherein the corresponding flattened relief panel (Col 3, Ln 30-32) has a diameter which is than an interior diameter of a peripheral curl (as illustrated in at least FIG EX–2).  Examiner notes that Mulawski is not explicit to the corresponding flattened relief panel has a diameter which is between approximately 18.0% and approximately 19.4% of an interior diameter of a peripheral curl, however Mulawski teaches that specific geometric relationships between distinct areas of the metallic domes (i.e., container bottoms), configured to deform in response to a predetermined pressure, by the shaping of the metallic dome (Col 1, Ln 45-57).
Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include forming the tool so that the corresponding flattened relief panel has a diameter which is between approximately 18.0% and approximately 19.4% of an interior diameter of a peripheral curl, in order to successfully produce a desired finished product. 
Regarding Claim 24, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above. 
Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include forming the tool so that the corresponding flattened relief panel has a surface area which is between approximately 2.0% and approximately 5.6% of the surface area of the metallic dome, in order to successfully produce a desired finished product. 
Regarding Claim 25, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to the details of the formed metallic dome.  Mulawski teaches a formed metallic dome wherein the height of the metallic dome is smaller than an outermost diameter of a peripheral curl (as illustrated in at least FIG EX–2). 
Examiner notes that Mulawski is not explicit to the metallic dome that has a height that is between approximately 15% and approximately 18.5% of an outermost diameter of a peripheral curl, however Mulawski teaches that specific geometric relationships between distinct areas of the metallic domes (i.e., container bottoms), configured to deform in response to a predetermined pressure, by the shaping of the metallic dome (Col 1, Ln 45-57). 
Examiner further notes that no criticality is claimed for the specific ranges of dimensions claimed, and that an skilled Artisan is a person of ordinary creativity, and not an automaton (see MPEP 2143.03 I.), and as such would necessarily choose shapes and dimensions required to successfully produce a desired finished product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tooling, disclosed by Carstens, to produce a metallic dome, as taught by Mulawski, to include tool shaped to form a metallic dome wherein the height of the metallic dome is smaller than an outermost diameter of a peripheral curl, in order to successfully produce a desired finished product. 
Regarding Claim 26, combined Carstens/Mulawski teaches all elements of the claimed invention, as stated above.  Carstens is silent to a flattened portion of the tool.  Mulawski teaches the metallic dome having a flattened portion is substantially centered on a longitudinal axis of the forming tool. 
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a face portion of the tool having a fourth radius of curvature”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Carstens, discloses a tool for forming a metallic dome.  Carstens is silent to “a face portion of the tool having a fourth radius of curvature”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jentzsch, et alia (US 5,836,473), hereinafter Jentzsch (‘473).  Jentzsch (‘473) teaches a BEVERAGE CONTAINER WITH INCREASED BOTTOM STRENGTH. 
Niec (US 2010/0127001), hereinafter Niec.  Niec teaches PRESSURIZED CAN, SUCH AS AN AEROSOL CAN. 
Jentzsch, et alia (US 2017/0361971), hereinafter Jentzsch (‘971).  Jentzsch (‘971) teaches a METHOD AND APPARATUS FOR REFORMING AN INSIDE DOME WALL PORTION OF A CONTAINER. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725